STATE OF VERMONT 
                                            
                                ENVIRONMENTAL COURT 
 
                                           } 
In re: Norris Subdivision Application    }            Docket No. 159‐8‐05 Vtec 
       (Appeal of Madden)                  } 
                                           } 
 
                Decision on Pending Motions for Summary Judgment 
                                            
       Neighbor  John  Madden  appealed  from  a  decision  of  the  Town  of  New  Haven 

(Town)  Planning  Commission  dated  July  7,  2005,  granting  final  plat  subdivision 

approval  to  Applicants  Peter  Norris,  Sr.  and  Dolores  Norris  for  a  proposed  major 

subdivision to be located on the westerly side of Ethan Allen Highway (U.S. Route 7).  

Mr.  Madden  (hereinafter  referred  to  as  Appellant)  represents  himself;  Applicants  are 

represented  by  Donald  R.  Powers,  Esq.;  and  the  Town  is  represented  James  H. 

Ouimette,  Esq.    Appellant  and  Applicants  have  filed  cross‐motions  for  summary 

judgment; the Town has filed a memorandum in support of Applicants’ motion.    


                                      Factual Background 

       The  record  in  this  de  novo  proceeding  reveals  the  following  undisputed  facts 

that are material to our determination of the pending motions: 

       1.      On  July  7,  2005,  the  Town  of  New  Haven  Planning  Commission  held  a 

warned  public  hearing  at  which  it  reviewed  and  voted  to  approve  the  subdivision 

application of Peter Norris, Sr. and Dolores Norris for a proposed major subdivision to 

be  located  on  the  westerly  side  of  Ethan  Allen  Highway  (U.S.  Route  7).    The  vote  to 

approve the subdivision application contained a condition that all utilities be installed 

underground.   
       2.      The  July  7  public  hearing  was  on  the  Norrises’  subdivision  application 

only.    No  application  had  been  made  as  of  the  July  7  hearing  for  site  plan  or  use 

approval. 

       3.      The  July  7  public  hearing  was  noticed  by  the  Zoning  Administrator 

through  publication  on  June  10,  June  23,  June  30,  and  July  7  in  the  Addison 

Independent,  a  newspaper  of  general  publication  in  the  town  of  New  Haven.    The 

published notice announced the location, date, time, and purpose of the public hearing, 

which was to review several applications, including the following: “Peter Norris wishes 

to subdivide his land on the west side of Ethan Allen Highway.  This will be the final 

plat hearing of a major subdivision.  SUB 1‐05” 

       4.      On  June  15,  2005,  the  Zoning  Administrator  caused  the  information 

contained in the published notice to be posted at the Town of New Haven Town Hall, 

the  Village  Green  Market,  and  the  Town  of  New  Haven  Post  Office,  all  public  places 

within the Town of New Haven. 


                                          Discussion 

       Appellant  John  Madden  attended  and  participated  at  the  July  7,  2005  public 

hearing.    At  the  hearing,  Appellant  asked  that  the  Planning  Commission  give  serious 

consideration to the impact of the proposed subdivision on traffic and scenic resources.  

Appellant  also  referred  to  recently  passed  changes  to  Act  117,  noting  that  the  new 

statute, 24 V.S.A. § 4464(a)(1) (2005), altered the old notice provisions found in 24 V.S.A. 

§ 4447 (2003).  These statutory changes, once implemented, would require that notice of 

hearings  on  development  review  applications  be  posted  in  three  places,  including 

within view of the public‐right‐of‐way most nearly adjacent to the property for which 

an application is made.   

       The  Town’s  Subdivision  Regulations  (Regulations)  in  effect  at  the  time  of  the 

public  hearing  required  “public  notice  according  to  Section  4447  of  the  Act”  for  such 



                                               ‐2‐ 
hearings,  Regulations  § 260.5.    Planning  Commission  member  Allen  Karnatz 

immediately,  and  correctly,  informed  Appellant  that  the  new  statute  would  not  take 

effect,  and  thereby  supersede  and  invalidate  inconsistent  municipal  regulations,  until 

September  1,  2005.1    The  notice  requirements  in  effect  at  the  time  of  the  July  7,  2005 

public hearing therefore were not those requirements found in 24 V.S.A. § 4464 (2005), 

but  rather  consisted  of  those  requirements  found  in  24  V.S.A.  § 4447(a)(1–2)  (2003), 

which  were  incorporated  by  reference  into  the  Regulations  at  § 260.5.    The  applicable 

statutory provisions read in pertinent part as follows: 

           (a) Any public notice required for public hearing under this chapter shall 
           be given not less than 15 days prior to the date of the public hearing by:  
                 (1)  the  publication  of  the  date,  place  and  purpose  of  the  hearing  in  a 
                 newspaper of general publication in the municipality affected;  
                 (2)  the  posting  of  the  same  information  in  one  or  more  public  places 
                 within the municipality[.]”   
        
24 V.S.A. § 4447(a)(1–2) (2003).   

           The  Zoning  Administrator  complied  with  the  applicable  notice  requirements, 

and  indeed  went  beyond the  applicable notice requirements by  providing  notice as  to 

the time of the hearing, and by posting the information in three public places. 

           Nevertheless,  Appellant  filed  this  appeal,  citing  in  his  motion  for  summary 

judgment the new notice requirements found in 24 V.S.A. § 4464 (2005).  As discussed 

above,  the  new  notice  requirements  were  not  in  effect  at  the  time  of  the  July  7,  2005 

public hearing.  Thus, the notice provided complied with the applicable statutory and 

ordinance  requirements.    Appellant’s  allegations  that  the  notice  provided  was 

                                                 
1     See  Appeals  of  Harrison,  Docket  Nos.  110‐6‐04  Vtec  and  44‐2‐05  Vtec,  slip  op.  at  8  (Vt.  Envtl.  Ct., 
November 29, 2005) (“While the state statute changed as of July 1, 2004, under 24 V.S.A. § 4481, existing 
municipal bylaws that are inconsistent with the new statute were not superseded by the state statute until 
September  1,  2005,  and  then  only  to  the  extent  that  they  may  be  inconsistent  with  changes  found  in 
sections codified as 24 V.S.A §§ 4412, 4413, and 4440 through 4476 of the new statute.”).         
 


                                                           ‐3‐ 
inadequate  and  failed  to  comply  with  the  then  applicable  statutory  requirements  are 

without factual foundation and are of no legal merit. 

       Appellant  also  asserts  that  the  “public  and  published  notice  did  not  accurately 

describe  the  location  of  the  property  or  proposed  change  in  land  use  (agricultural  to 

shopping  center).”    The  published  and  public  notices,  which  appear  to  be  identical  in 

content,  identified  the  property  through  the  statement  “Peter  Norris  wishes  to 

subdivide his land on the west side of Ethan Allen Highway.  This will be the final plat 

hearing  of  a  major  subdivision.    SUB  1‐05”  The  notice  thus  identified  the  property  by 

owner, rough location, and subdivision application number.  There is no indication of 

any confusion regarding the location of the proposed subdivision.  Furthermore, there 

is  no  requirement  in  the  applicable  statute  (24  V.S.A.  §  4447  (a)(1‐2)  (2003))  that  the 

public or published notice identify the precise location of a proposed subdivision.   

       As to Appellant’s assertion that the notice did not address the proposed change 

in  land  use,  we  note  that  potential  future  uses  were  not  the  subject  of  the  noticed 

hearing.  Possible future uses are not appropriate for consideration when an applicant, 

as here, has applied solely for subdivision review.  See In re Taft Corners Assocs., 171 

Vt. 135, 141 (1991) (“subdivision review is not intended to police prospective uses of the 

subdivided lots”).  Therefore, Appellant’s motion seeking a remand based on purported 

defects regarding the noticing of the July 7, 2005 public hearing must be denied. 

       While  Appellant’s  statement  of  questions  asks  whether  “the  proposal  [is]  in 

accord  with  the  policies,  purposes,  or  terms  of  the  Town  Plan  and  Bylaws  of  New 

Haven,”  Appellant  makes  no  argument  on  this  point,  except  for  two  unsupported  

assertions.  First,  in  his  response  to  Applicants’  motion  for  summary  judgment, 

Appellant states that the “proposed SUB 1‐05 threatens public (and my) safety, and will 

cause harm to the Vermont (and my) environment . . . .”   Second, in his “Memorandum 

for Clarification,” Appellant states that the “proposed subdivision is not in accord with 




                                                 ‐4‐ 
the policies, purposes, or terms of the plan or bylaw(s) of New Haven, threatens public 

(and my) safety, and will cause harm of [sic] the Vermont (and my) environment . . . .”   

       Neither of these two assertions is supported by any facts or argument as to how 

the proposed subdivision threatens safety, causes harm to the environment, or fails  to 

conform to the Town plan or Bylaws of the Town of New Haven.  Appellant appears to 

intend,  through these  assertions, to cement  his  status as  an  interested person  with  the 

right  to  bring  an  appeal,  as  the  above  language  parrots  the  language  24  V.S.A.  § 4465 

defining the term “interested person.”   While Appellant’s assertions may be sufficient 

to  defend  against  an  anticipated  (but  unrealized)  attack  on  Appellant’s  standing  as  a 

proper  appellant,  they  are  insufficient,  without  more  factual  foundation,  to  create  a 

genuine  issue  of  material  fact  in  the  context  of  the  pending  motions  for  summary 

judgment.  If these assertions are intended to raise actual substantive issues regarding 

the  validity  of  the  decision  below,  they  must  be  dismissed  for  being  inadequately 

briefed. 

       Accordingly,  based  on  the  foregoing,  it  is  hereby  ORDERED  and  ADJUDGED 

that  Appellant’s  Motion  for  Summary  Judgment  is  DENIED,  and  Applicant’s  Motion 

for Summary Judgment is GRANTED, thereby concluding this appeal.  The July 7, 2005 

Decision  of  the  New  Haven  Planning  Commission  is  hereby  affirmed.    A  Judgment 

Order accompanies this Decision. 

 

       Done at Berlin, Vermont this 19th day of June, 2006. 

 

                                                        ____________________________________ 
                                                        Thomas S. Durkin, Environmental Judge 
 




                                                 ‐5‐